Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2413
                       Lower Tribunal No. 19-32153
                          ________________


                          City of Miami, et al.,
                                 Petitioners,

                                     vs.

                          David Rivera, et al.,
                               Respondents.



     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

       Victoria Méndez, City Attorney, and Kerri L. McNulty, Senior
Appellate Counsel, and Bryan E. Capdevila, Assistant City Attorney, for
petitioners.

     Lawton Law, PLLC, and Lindsey Lawton (Tallahassee), for
respondents.


Before SCALES, HENDON and MILLER, JJ.

     HENDON, J.
      The petitioners, City of Miami (“City”) and its fire chief, Joseph

Zahralban (“Chief Zahralban”) (collectively, “Petitioners”), seek certiorari

review of the trial court’s order denying their motion to dismiss several

counts for defamation alleged in the First Amended Complaint (“amended

complaint”) filed by three City firefighters, David Rivera, Kevin Meizoso,

and Justin Rumbaugh (collectively, “Respondents”). We grant the petition

and quash the portion of the order denying the Petitioners’ motion to

dismiss the defamation counts as they are barred by absolute immunity.

I. FACTS AND PROCEDURAL HISTORY:

      The underlying action stems from an incident that occurred at a City

fire station in September 2017, where a Black City firefighter discovered

that his family photos had been defaced with phallic images and also found

a string—shaped like a noose—draped over one of his family photos.

Following an investigation by the City of Miami Police Department, the City

terminated six firefighters, including the three Respondents. 1

      Following their termination, the Respondents filed suit against the

City and Chief Zahralban. The Respondents’ amended complaint alleged,

among other things, as follows. On the evening of September 8, 2017,

during Shift A, Lt. Sese directed a group of eleven or twelve firefighters,

1
 The three firefighters were terminated by the City, but they proceeded to
arbitration and were later reinstated.

                                      2
including the Respondents, to draw phallic images on the family photos of

another lieutenant, Lt. Webster, who was not present at the fire station. 2

On the morning of September 9, 2017, the Respondents’ shift ended, and

they left the fire station. On September 10, 2017, during Shift B, someone

placed the noose over one of the defaced photos, and the Respondents

were not present when this occurred and do not know who placed the

noose over the defaced photo.

     Upon discovering the defaced photos and the noose on September

10, 2017, Lt. Webster reported the incident. At Chief Zahralban’s request,

the City of Miami Police Department investigated the incident, and

generated a report, indicating that the drawing of the phallic images on the

family photos and the placing of the noose over one of the photos were two

separate incidents, separated by days and employees. Further, the

Respondents’ involvement, if any, was limited to drawing the phallic images

on the photos, and there was no evidence that they, directly or indirectly,

caused the noose to be placed over one of the defaced photos. In addition

to the investigation conducted by the City’s police department, Assistant

Chief Robert Jorge also investigated the matter and generated an

administrative report, finding that the defaced photos and the noose were

2
  The amended complaint alleges that Rivera did not participate in defacing
the photos, and attempted to discourage others from doing so.

                                     3
the result of two separate events.

      On November 1, 2017, the City terminated the Respondents. The

Respondents’ termination letters referenced the defaced photos, but not

the noose.

      The amended complaint references two communications made by

Chief Zahralban—a written press release on November 2, 2017, and an

oral statement made at a press conference on November 3, 2017. The

written press release states, in part, as follows:

      On September 9th, 2017, a member with the City of Miami Fire
      Rescue was a victim of a hideous, distasteful act of hate in one
      of our fire stations. This Lieutenant of 17 years with the
      department, discovered his family photos were defaced with
      lewd and sexually explicit renderings and a noose draped over
      one [of] the photos. This was immediately reported to my staff
      and as a result, I personally responded to the station. Appalled
      by my observation, I immediately requested the Miami Police
      Department investigate the matter and temporarily transferred
      all personnel assigned to that station, per our department
      policy.

      During the investigation, findings determined eleven (11)
      personnel had some involvement with the incident and they
      were relieved of duty. Additional evidence discovered identified
      six (6) of those individuals directly involved and swift
      administrative action was implemented.

      Under my authority, a Captain, a Lieutenant and 4 firefighters
      were terminated for offenses surrounding egregious and hateful
      conduct.

The Respondents alleged that the second paragraph was false because



                                       4
there were two separate incidents, not one as indicated in the highlighted

paragraph, and the Respondents were not, directly or indirectly, involved

with the placement of the noose over one of the defaced photos.            In

addition to Chief Zahralban’s statement, the press release included the

termination letters, photos of the terminated firefighters, and photos of the

noose draped over one of Lt. Webster’s family photos with his family

members’ faces redacted. The press release, however, did not include the

police report or the administrative report, which indicated that the defacing

of the photos and the draping of the noose were two incidents, separated

by days and employees. Further, the Respondents alleged that during the

press conference held on November 3, 2017, Chief Zahralban described

the defacing of the photos and the draping of the noose as a single event.

Thus, based on Chief Zahralban’s written and oral statements, the

Respondents alleged they were falsely portrayed as racists who were

responsible for placing the noose over the defaced photos, causing them

irreparable harm.

     In the amended complaint, the Respondents alleged the following

counts against the City or Chief Zahralban: Count I—Defamation (Libel)

against the City as to Rivera; Count II—Defamation (Slander) against the

City as to Rivera; Count III—Defamation (Libel) against Chief Zahralban as



                                     5
to Rivera; Count IV—Defamation (Slander) against Chief Zahralban as to

Rivera; Count V—Defamation (Libel) against the City as to Meizoso; Count

VI—Defamation (Slander) against the City as to Meizoso; Count VII—

Defamation (Libel) against Chief Zahralban as to Meizoso; Count VIII—

Defamation (Slander) against Chief Zahralban as to Meizoso; Count IX—

Defamation (Libel) against the City as to Rumbaugh; Count X—Defamation

(Slander) against the City as to Rumbaugh; Count XI—Defamation (Libel)

against Chief Zahralban as to Rumbaugh; Count XII—Defamation

(Slander) against Chief Zahralban as to Rumbaugh; and Count XIII—

Declaratory Relief, in the alternative as to the other counts alleged against

the Petitioners, as to the Respondents’ rights relating to, among other

things, the withholding of a redacted administrative report and police report

following the public records requests made by the Respondents, and

requesting that the trial court make a declaration that the Respondents “did

not place the Noose Shaped String over the Marked-Up photos so that in

the future, should they seek employment in another department, they have

a Court Order that proves they did not place the Noose Shaped String Over

the Marked-Up Photos,” and that the “Defendants withheld the truth from

the public.”

      The City and Chief Zahralban filed a motion to dismiss the amended



                                     6
complaint. They asserted the following arguments: (1) Counts I through

XII must be dismissed because Chief Zahralban and the City have absolute

immunity for all statements made by Chief Zahralban; (2) in the event

Counts I through XII are not dismissed, Counts III, VII, and XI should be

dismissed because they are duplicative of Counts I, V, and IX; (3) Count

XIII must be dismissed, arguing, among other things, that (a) seeking

declaratory relief under section 86.011, Florida Statutes, the Respondents

must allege doubt as to the existence of a legal right, and under that

statute, the trial court does not have the authority to make factual findings;

(b) under the public records statutes (Chapter 119), the Respondents may

file a declaratory action asking the court to declare rights pursuant to the

public records disclosure, but may not ask the court to make findings as to

whether the Respondents placed the noose over the photos when that

finding is completely unrelated to the issue of the public records disclosure;

and (c) the Respondents have proceeded to arbitration for their

terminations, and copies of the reports were turned over to their legal

counsel, via a public records request.

      Following the Respondents’ response opposing the motion to

dismiss, the trial court conducted a hearing.      At the conclusion of the

hearing, the trial court took the Petitioners’ motion to dismiss under



                                      7
advisement, and requested that the parties submit proposed orders.

Thereafter, the trial court entered an unelaborated order granting, in part,

and denying, in part, the Petitioners’ motion to dismiss. The trial court

dismissed Counts III, VII, and XI as duplicative of Counts I, V, and IX;

dismissed Count XIII based on failure to state a cause of action/mootness;

and ordered the Petitioners to respond to the remaining counts in the

amended complaint within twenty days from the date of the order. The

Petitioners’ petition for writ of certiorari followed.

II. ANALYSIS:

      The Petitioners seek certiorari review of the non-final, non-appealable

order denying, in part, their motion to dismiss based on absolute immunity.

To be entitled to certiorari relief, the Petitioners must establish the

following:   (1) a departure from the essential requirements of law, (2)

resulting in material injury for the remainder of the case, and (3) the injury

cannot be adequately remedied on direct appeal.          See Bd. of Trs. of

Internal Improvement Tr. Fund v. Am. Educ. Enters., LLC, 99 So. 3d 450,

454-55 (Fla. 2012); Am. Franchise Grp. LLC v. Gastone, 319 So. 3d 147,

149 (Fla. 3d DCA 2021). The last two elements—a material injury that

cannot be adequately remedied on direct appeal—are jurisdictional and

must be analyzed before considering whether there was a departure from



                                         8
the essential requirements of law. Bd. of Trs., 99 So. 3d at 454-55; Am.

Franchise Grp., 319 So. 3d at 149.

      A. Certiorari Jurisdictional Analysis

      Here, the Petitioners have established that this Court has certiorari

jurisdiction to address the trial court’s order denying their motion to dismiss

based on absolute immunity.      “[A]bsolute immunity protects a party from

having to defend a lawsuit at all, and waiting until final appeal to review an

order denying dismissal on immunity grounds renders such immunity

meaningless if the lower court denied dismissal in error.” Fla. State Univ.

Bd. of Trs. v. Monk, 68 So. 3d 316, 318 (Fla. 1st DCA 2011); see also

Stephens v. Geoghegan, 702 So. 2d 517, 521 (Fla. 2d DCA 1997) (stating

that because absolute immunity is immunity from suit, certiorari relief is

appropriate).

      B. Merits Analysis

      As the Petitioners have established the jurisdictional threshold for

certiorari relief, we now address whether the trial court departed from the

essential requirements of law by denying the Petitioners’ motion to dismiss

the defamation counts based on absolute immunity. We conclude the trial

court did depart from the essential requirements of law.

      In Florida, public officials are absolutely immune from suit for



                                      9
defamation as long as their allegedly defamatory statements were made

within the scope of their duties. See del Pino Allen v. Santelises, 271 So.

3d 1112, 1114 (Fla. 3d DCA 2019) (quoting Stephens, 702 So. 2d at 522)

(“Public officials who make statements within the scope of their duties are

absolutely immune from suit for defamation.”); Cameron v. Jastremski, 246

So. 3d 385, 387 (Fla. 4th DCA 2018) (same); Cassell v. India, 964 So. 2d

190, 193 (Fla. 4th DCA 2007) (same). The scope of a public official’s duties

is to be liberally construed. Cameron, 246 So. 3d at 388; Cassell, 964 So.

2d at 194.

      Here, Chief Zahralban is the director of the City’s fire-rescue

department. See § 2-232, City of Miami Code (stating, in part, that “[t]he fire

chief shall be the director of the department of fire-rescue”). As the director

of the fire-rescue department, Chief Zahralban is responsible for personnel

decisions of the fire force. See § 2-233, City of Miami Code (stating that

“the director of the department of fire-rescue shall administer the affairs of

the department, which shall include the immediate direction and control of

the fire force . . . .”). Further, the written and oral statements made by

Chief Zahralban relating to the terminations of the Respondents fell within

scope of his duties as the director of the fire-rescue department.        The

statements kept the public informed as to the termination of the three City



                                      10
firefighters as a result of an incident(s) that occurred at a City fire station.

See Martinez de Castro v. Stoddard, 314 So. 3d 397, 403 (Fla. 3d DCA

2020) (“Mayor Stoddard’s blog post and letter regarding the actions and

conduct of Chief Martinez de Castro fell within scope of his duties as

mayor—to keep his constituents informed of current events and operations

within the City of South Miami and its government, including the operations

and performance of his police department and its police chief.”); see also

Hauser v. Urchisin, 231 So. 2d 6, 6-8 (Fla. 1970) (holding that city

commission had absolute immunity from lawsuit for defamatory statements

made to press regarding former city prosecutor’s dismissal); Quintero v.

Diaz, 300 So. 3d 288 (Fla. 3d DCA 2020) (holding that “Diaz—as Mayor—

enjoys absolute immunity from statements contained in the termination

letter as they are shielded by privilege from suit”). Therefore, Chief

Zahralban and the City are absolutely immune from suit for Chief

Zahralban’s written and oral statements relating to the City’s termination of

the Respondents as the statements were made within the scope of Chief

Zahralban’s duties as the director of the City’s fire-rescue department. As

such, the trial court departed from the essential requirements of law by

denying Chief Zahralban’s and the City’s motion to dismiss on absolute

immunity grounds. Accordingly, we grant the petition and quash the portion



                                      11
of the order denying the Petitioners’ motion to dismiss the defamation

counts as they are barred by absolute immunity.

      The remaining arguments raised by the Respondents in response to

the petition for writ of certiorari lack merit and do not warrant discussion.

      Petition granted and order quashed consistent with this opinion.




                                       12